NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAYIDEN HUSSEIN MOHAMED,                        No. 16-35710

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01669-RAJ

 v.
                                                MEMORANDUM*
BELLINGER, Nurse Supervisor;
STEWART ANDREWS, M.D.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Sayiden Hussein Mohamed, a former inmate at Snohomish County Jail,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical need. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We may affirm on any basis supported by the

record. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004).

We affirm.

      Summary judgment was proper because under any potentially applicable

standard, Mohamed failed to raise a genuine dispute of material fact as to whether

defendants knew of and disregarded an excessive risk to Mohamed’s health. See

Toguchi, 391 F.3d at 1057-58 (neither a prisoner’s difference of opinion

concerning the course of treatment nor mere negligence in treating a medical

condition amounts to deliberate indifference); Lolli v. County of Orange, 351 F.3d

410, 418-19 (9th Cir. 2003) (pretrial detainee’s claim of medical deliberate

indifference is analyzed under the Fourteenth Amendment Due Process Clause

rather than under the Eighth Amendment, but same standards apply); see also

Castro v. County of Los Angeles, 833 F.3d 1060, 1067-71 (9th Cir. 2016) (en banc)

(setting forth elements of Fourteenth Amendment failure-to-protect claim by

pretrial detainee).

      Denial of Mohamed’s motion for appointment of counsel was proper

because Mohamed failed to demonstrate exceptional circumstances. See Palmer v.

Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of review and

exceptional circumstances requirement for appointment of counsel).

      We reject Mohamed’s contention that he should have been appointed an


                                         2                                     16-35710
interpreter because Mohamed did not make such a request before the district court.

      AFFIRMED.




                                        3                                  16-35710